                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                          AT KNOXVILLE

   JEAN-PHILIPPE AUTRAN,                                 )
                                                         )
                   Plaintiff,                            )
                                                         )
   v.                                                    )       No. 3:19-CV-135-PLR-DCP
                                                         )
   PROTCTER & GAMBLE LONG TERM                           )
   DISABILITY ALLOWANCE PLAN, et al.,                    )
                                                         )
                   Defendants.                           )


                                    MEMORANDUM AND ORDER

           This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

   and Standing Order 13-02.

           Now before the Court is Plaintiffs’ Suggestion of Death and Unopposed Motion to

   Substitute Parties. [Doc. 40] Plaintiff’s counsel advises the Court that Plaintiff Jean-Philippe

   Autran passed away on June 15, 2020, and moves the Court to substitute Alex Autran, as the

   Administrator of Jean-Philippe Autran’s estate, as the Plaintiff in this suit.       Copies of the

   decedent’s death certificate, of the order appointing Mr. Autran as administrator, and of the Letters

   of Administration are attached to the motion. [Docs. 41-1, 41-2] Plaintiff’s counsel avers that

   Defendants do not oppose the motion.

           For good cause shown, the Motion [Doc. 40] is hereby GRANTED. The Clerk’s Office is

   DIRECTED to substitute Alex Autran, as Administrator of the Estate of Jean-Phillippe Autran,

   as Plaintiff in this action.

           IT IS SO ORDERED.

                                                 ENTER:


                                                 Debra C. Poplin
                                                 United States Magistrate Judge
Case 3:19-cv-00135-DCLC-DCP Document 42 Filed 09/15/20 Page 1 of 1 PageID #: 4793
